DETAILED ACTION


Response to Arguments
Applicant’s arguments, see Remarks, filed 06/30/2022, with respect to claims 1, 8, and 15, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn. 
	The objection to claim 2 has been withdrawn based on applicant’s amendment.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Marolia et al, U.S. Publication No. 2021/0200545 A1, discloses “[f]or example, OpenCL coarse-grained buffer SVM defines explicit transfer of ownership between the host/CPU and the accelerator agent (often a GPU). Accelerators designed to support such programming models need no hardware coherency tracking because software provides the guarantees. Some implementations may include an “ownership transfer engine” in hardware, that software can use to snoop invalidate caches when transferring ownership from one agent to another. The software coherency tracker does not support concurrent access to a cache line between requestors, but it significantly reduces the hardware complexity” [paragraph 141].
Sun et al, U.S. Publication No. 2012/0131282 A1, discloses “[a]s seen, method 200 may begin by receiving a request for ownership in the home agent, e.g., from an I/O device (block 210). This request for ownership may correspond to a memory request from the I/O device in which the device seeks to read data present at an address in memory and maintain that data in an ownership state (exclusively) such that it can then update or modify the data value, without negatively impacting cache coherency. In one embodiment, this request may be an invalidate-to-exclusive (InvItoE) request so that the requesting I/O device (via the I/O hub) obtains ownership of the data at this address” [paragraphs 19, 22, 31].


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest a home agent (HA) in a host communicatively coupled to the hardware accelerator, wherein the CSA is configured to request ownership of a data set from the HA so the CSA serves as a local HA for the data set, wherein the accelerator function circuit indicates whether the CSA, when serving as the local HA, tracks the data set at a cacheline-level or a data block-level, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the I/O device comprises a CSA communicatively coupled to an accelerator function circuit in the I/O device and the HA, requesting, using the CSA, ownership of a data set from the HA so the CSA serves as a local HA for the data set,
wherein the accelerator function circuit indicates whether the CSA, when serving as the local HA, tracks the data set at a cacheline-level or a data block-level, in combination with other recited limitations in claim 8.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest a CSA communicatively coupled to the accelerator function circuit and an HA in the host, wherein the CSA is configured to request ownership of a data set from the HA so the CSA serves as a local HA for the data set, wherein the accelerator function circuit indicates whether the CSA, when serving as the local HA, tracks the data set at a cacheline-level or a data block-level, in combination with other recited limitations in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181